Exhibit 10 (l)(l)


Second Amendment to the Restricted Stock Plan for Outside Directors




The Amended and Restated Restricted Stock Plan for Outside Directors of RGC
Resources, Inc. (the "Plan"), is amended effective October 1, 2016, to change
the first sentence of Section 3 of the Plan so that it reads as follows:


Unless a Participant owns at least 10,000 shares of Company Stock, on the first
day of each month during each Plan Year, forty percent (40%) of a Participant’s
Compensation for the month shall be paid in shares of Restricted Stock of the
Company.


This Amendment was adopted by the Board of Directors on July 25, 2016.




/s/ Paul W. Nester_____________
Paul W. Nester
Secretary



